Citation Nr: 0315765	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-13 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as the result of disease or injury during his active 
military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statement of the case, as well as a VCAA letter of March 
2002, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  The VCAA letter specifically told the 
veteran that he had to submit medical evidence showing that 
he had PTSD and linking the PTSD to service.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA several 
times and medical opinions have been rendered.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2002).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:   
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (2002).  

Background and Analysis  The service medical records show the 
veteran sustained fragment wounds in 1969 and was awarded a 
Purple Heart medal.  Service connection for PTSD still 
requires that the veteran actually have PTSD, as diagnosed by 
a physician or other competent medical source of evidence.  
The March 2002 VCAA letter specifically told the veteran that 
he needed to submit evidence in which a competent medical 
witness diagnosed PTSD.  VA had attempted to obtain such 
evidence, pursuant to its duty to assist under VCAA; however, 
all of the medical experts consistently found that the 
veteran had other psychiatric problems and not PTSD.  

A VA psychiatric examination was begun in September 1996.  
The claims folder and medical records were reviewed.  A 
social and industrial survey was done in November 1996.  The 
veteran and his wife reported history and current 
symptomatology.  The social worker did not make a diagnosis.  
In January 1997, the veteran was examined by a board of three 
psychiatrists.  His service and post service history were 
reported, as well as current objective findings.  The 
pertinent diagnoses were: Axis I: substance use disorder, 
marihuana, cocaine and alcohol dependence in remission; and 
Axis II: Antisocial personality traits.  The board of three 
psychiatric examiners, all medical doctors, concluded, "It 
is the unanimous opinion of this Board that there is no 
evidence for a PTSD diagnosis."  

The veteran had another VA mental examination in October 
1999.  The medical record was reviewed.  The veteran reported 
that he was seeking service connection for PTSD, gave a 
history, and described current symptoms.  Objective findings 
did not disclose any abnormalities, except for an anxious 
mood.  The diagnoses were anxiety disorder, not otherwise 
specified; and, substance use disorder, in remission.  

In August 1999, the veteran was seen for bouts of violence.  
After considering the veteran's history and complaints, as 
well as current objective findings, the psychiatric 
consultant diagnosed a cyclothymic disorder and an adjustment 
disorder.  

The preponderance of evidence comes from the medical 
professionals who have the requisite training and experience 
to diagnose a psychiatric disorder.  They have consistently 
diagnosed disorders other than PTSD.  In fact, a board of 
three psychiatrists specifically opined that the veteran did 
not have PTSD.  There is no evidence to the contrary from a 
competent medical source.  Consequently, the overwhelming 
weight of the evidence establishes that the veteran does not 
have the claimed PTSD.  As he does not have the disability 
for which he is claiming benefits, the claim must be denied.  

The Board "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The United States Court of Appeals for Veterans Claims has 
extended this principle  "to include issues raised in all 
documents or oral testimony submitted prior to the [Board] 
decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
See Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  In this 
case, the veteran has not claimed, in his appeal or 
elsewhere, service connection for an anxiety disorder, 
cyclothymic disorder, adjustment disorder, or other recent 
psychiatric diagnosis.  Nor is there any competent evidence 
connecting a current psychiatric diagnosis to service.  A 
liberal reading of the file does not raise any other 
psychiatric claims.  




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

